DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed on January 28, 2021, have been entered. Applicant amended claims 1, 2, 11, and 16. Claims 1, 2, 5-8, and 10-23 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed on January 28, 2021, with respect to the Non-Final Office Action dated December 24, 2020, have been fully considered and they are persuasive.  Therefore, Previous 35 U.S.C. 103 rejections are withdrawn.
However, upon further consideration, a new grounds of rejection is made over Furukawa (US PG PUB No. US 20050262268 A1) in view of Brand (US PGPUB No. 20110276713), and in further view of Marian (US PGPUB No. 20030115303).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 5-8, 11, 12, 14-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US PG PUB No. US 20050262268 A1), hereinafter, Furukawa, in view of Brand (US PGPUB No. 20110276713), herenafter, Brand, and further in view of Marian et al. (US PGPUB No. 20030115303), hereinafter, Marian.
Regarding claim 1:
Furukawa teaches:
An apparatus, comprising: 
an identifier module that assigns a unique identifier to each of a plurality of nodes in a storage network, wherein: a first node in the plurality of nodes is assigned a first unique identifier and utilizes a first storage protocol, a second node in the plurality of nodes is assigned a second unique identifier and utilizes a second storage protocol, and  the first storage protocol and the second storage protocol are different storage protocols- (setting judgment unit 406, setting execution unit 407, identifier analyzing unit 405 of management computer 40, as shown in Fig. 5 and discussed in paragraphs 0065-0066, assign required identifier to each nodes of the mixed protocol storage system.  Paragraph 0050 teaches the identifiers are unique. Fig. 2 and paragraph 0042 teach storage device 20 (first node) uses FC storage protocol and computer 10 (second node) uses iSCSI storage protocol and); and 
a block module that: groups at least the first node and the second node to create a block group of nodes comprising at least two nodes utilizing different storage protocols, and utilizes the first unique identifier assigned to the first node and the second unique identifier assigned to the second node to enable the first node utilizing the first storage protocol and the second node utilizing the second storage protocol to communicate with each other by granting access to one another via an access policy (Fig. 12 hows computer A and storage device A  are in a group.  Paragraph 0067 lines 3-4 discuss the same. Identifier analyzing unit (405) of the management computer (40), as shown in Fig. 5 and discussed in paragraph 0080, creates information transmission path between nodes using a sequences of identifiers in order to nodes to communicate each other. Paragraph 0081 and 0082 discuss details of creating communication path between the computer 10 and storage device 20 using the unique identifiers. Computer 10 uses ISCSI protocol and storage device 20 uses FC protocol as shown above. Fig 12 shows access permission (access policy) can be set to allow computer A and storage device to communicate each other. Paragraph 0067, lines 5-8, explains the same as stated “An administrator specifies the access permission according to this guide window; for example, the administrator gives the computer 10 the access permission to access a storage device”), 
at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (Fig. 5 and paragraph 0060 teach hardware configuration of the management computer 40 having control processor 401, control memory 402 for storing program to be executed by the control processor 401).
Furukawa teaches wherein -2-the identifier module assigns the unique identifier to each of the plurality of nodes in the storage network as part of [[a secure connection technique, the secured connection technique provides an encrypted connection between each node in the block group of nodes that is encrypted with one or more security protocols to create a secure]] data exchange between each pair of nodes in the block group of nodes, the secure data exchange prevents third parties from accessing data in the block group of nodes by validating the unique ID of each node attempting to access or exchange the data in the block group of nodes (Furukawa teaches assigning unique identifier to each node and setting up access permission for a group of nodes to communicate each other while preventing non-member nodes accessing the group as shown above).
(Furukawa does not explicitly mention assignment of identifier and other communications is done through a secure connection technique to provide an encrypted connection between each node).
	Brand teaches a secure connection technique, the secured connection technique provides an encrypted connection between each node in the block group of nodes that is encrypted with one or more security protocols to create a secure data exchange between each pair of nodes in the block group of nodes, the secure data exchange prevents third parties from accessing data in the block group of nodes by validating the unique ID of each node attempting to access or exchange the data in the block group of nodes (paragraph 0032, lines1-9, teaches communication between a cloud storage system and device uses secure connection with encryption to prevent access from eavesdropper (third party) as stated “The communication between the device 220 and CSS 240 is performed by means of a cloud transport protocol (CTP) implemented in accordance with an embodiment of the invention. The CTP is a secure, encrypted connection based on Transmission Control Protocol (TCP)/internet protocol (IP), such as secure sockets layer (SSL) or times literary supplement (TLS). This ensures confidentiality against external eavesdroppers, or malicious modification of the data in transit”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa to inchoate the teaching of Brand about using secure connection with encryption. One would be motivated to modify the management computer of (paragraph 0032 of Brand).
	Furukawa does not teach the identifier module performs one of: automatically assigning the first unique identifier to the first node without receiving input from a user, automatically assigning the second unique identifier to the second node without receiving input from the user, and automatically assigns the first unique identifier to the first node and automatically assigns the second unique identifier to the second node without receiving input from the user.
 	Marian teaches the identifier module performs one of: automatically assigning the first unique identifier to the first node without receiving input from a user, automatically assigning the second unique identifier to the second node without receiving input from the user, and automatically assigns the first unique identifier to the first node and automatically assigns the second unique identifier to the second node without receiving input from the user (Paragraph 0041, lines 1-4, states “A method for automatic allocation of unique addresses to ports of the devices in a network according to a first embodiment of the invention is illustrated in FIG. 1 by flowchart 1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa to inchoate the teaching of Marian about the method automatic assignment of unique identifiers to devices. One would be motivated to modify the management computer of Furukawa to use automatic assignment of unique identifiers to have faster and error-free assignment (paragraph 0004 of Marian).
As to claim 5, the rejection of claim 1 is incorporate.  Furukawa, in view of Brand and Marian, teaches all the limitations of claim 1 as shown above.
(Fig. 4 and paragraph 0046-0047 teach storage device comprises blocks using logical unit number (LUN) and blocks are logically divided into groups for setting accessibility. Paragraph 0050, and Fig. 4 teaches using unique identifier along with logical unit accessibility table (207 of Fig. 6) for inter node communication. Paragraphs 0082- 0084 discuss how the unique identifier is used and updated in logical unit accessibility table (207). Fig.12 and paragraph 0067-0072 discuss about the access policy management between nodes).
As to claim 6, the rejection of claim 1 is incorporate.  Furukawa, in view of Brand, teaches all the limitations of claim 1 as shown above.
Furukawa further teaches further comprising: an identifier database that stores a record of the unique identifier for each of the first node and the second node (Paragraph 0050 teaches the identifiers are unique. Also see paragraph 0014 discussing independently assigning of the identifiers. See Fig. 2-5 and paragraphs 0045, 0051, 0065, 0082 discussing non-volatile memory for storing identifier information).
As to claim 7, the rejection of claims 1 and 6 are incorporate.  Furukawa, in view of Brand and Marian, teaches all the limitations of claims 1 and 6 as shown above.
Furukawa further teaches wherein the identifier database is configured to: store the first unique identifier assigned by the identifier module to the first node that implements the first storage protocol; and store the second unique identifier assigned by the identifier module to the second node that implements the second storage protocol that is different from the first storage protocol (See Fig. 2-5 and paragraphs 0045, 0051, 0065, 0082 discussing non-volatile memory for storing identifier information of different nodes implementing different storage protocol).
As to claim 8, the rejection of claims 1, 6, and 7 are incorporate.  Furukawa, in view of Brand, teaches all the limitations of claims 1, 6, and 7 as shown above.
(see Fig. 2 and paragraph 0075 showing operational network a (110) comprises SCSCI protocol and operational network b (120) comprises Fibre Channel protocol).
Regarding claim 11:
Claim 11 differs from claim 1 in reciting the additional limitation “a concentrator” (Fig. 5 of Furukawa shows management computer (40) (concentrator)). Accordingly, it is rejected under similar rationale.
As to claim 12, the rejection of claim 11 is incorporate.  Furukawa, in view of Brand and Marian, teaches all the limitations of claim 11 as shown above.
Furukawa further teaches:
wherein: the first storage protocol for the first node comprises a Fibre Channel (FC) protocol; the second storage protocol for the second node comprises an Internet Small Computer System Interface (iSCSI) protocol ((see Fig. 2 and paragraph 0075 showing operational network a (110) hosting the computer (10) comprises SCSCI protocol and operational network b (120) hosting the storage device (20) comprises Fibre Channel protocol); and
the block module facilitates communication between the first node and the second node via a first unique identifier assigned to the first node and a second unique identifier assigned to the second node (Identifier analyzing unit (405) of the management computer (40), as shown in Fig. 5 and discussed in paragraph 0080, creates information transmission path between nodes using a sequences of identifiers in order to nodes to communicate each other).
As to claim 14, the rejection of claim 11 is incorporate.  Furukawa, in view of Brand, teaches all the limitations of claims 11 as shown above.
(Fig. 4 and paragraph 0046-0047 teach storage device comprises blocks using logical unit number (LUN) and blocks are logically divided into groups for setting accessibility. Paragraph 0050, and Fig. 4 teaches using unique identifier along with logical unit accessibility table (207) for inter node communication. Paragraphs 0082 and 0084 discuss how the unique identifier is used and updated in logical unit accessibility table (207). Fig.12 and paragraph 0067-0072 discuss about the access policy management between nodes).
Claim 15 recites similar limitations as claim 5. Accordingly, it is rejected under similar rationale. 
Regarding claim 16:
Claim 16 is directed towards a method performed by the apparatus of claim 1. Accordingly, it
is rejected under similar rationale.
Claim 17 is directed towards a method performed by the apparatus of claim 8. Accordingly, it
is rejected under similar rationale.    
Claim 19 is directed towards a method performed by the apparatus of claim 1. Accordingly, it
is rejected under similar rationale.
Claim 20 is directed towards a method performed by the apparatus of claim 5. Accordingly, it
is rejected under similar rationale.
As to claim 21, the rejection of claim 11 is incorporate.  Furukawa teaches all the limitations of claim 11 as shown above.
Furukawa further teaches further comprising: an identifier database that stores a record of the first unique identifier assigned to the first node and the second unique identifier assigned to the second node (see at least paragraph 0055 and 0061 discussing identifier information store).

Claim 22 recites similar limitations as claim 8. Accordingly, it is rejected under similar rationale. 
As to claim 23, the rejection of claim 16 is incorporate.  Furukawa teaches all the limitations of claim 11 as shown above.
Furukawa further teaches further comprising: storing a record of the first unique identifier assigned to the first node and the second unique identifier assigned to the second node in an identifier database, wherein: the first storage protocol comprises a Fibre Channel (FC) protocol, and the second storage protocol comprises an Internet Small Computer System Interface (iSCSI) protocol (see at least paragraph 0055 and 0061 discussing identifier information store. See claim 8 rejection as shown above).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, in view of Brand, further in view of  Marian, and further in view of Rao et al. (US PGPUB No. 20140226652), hereinafter, Rao.
As to claim 2, the rejection of claim 1 is incorporate.  Furukawa, in view of Brand and Marian, teaches all the limitations of claim 1 as shown above.
Furukawa, in view of Marian, teaches wherein the identifier module: -3-automatically  assigns the first unique identifier to the first node  without receiving input from the user or automatically assigns the second unique identifier to the second node without receiving input from the user (see claim 1 rejection as shown above); 
Furukawa does not teach non-automatically assigns the other one of the first unique identifier to the first node and the second unique identifier to the second node in response to receiving input from [[a]] the user.
Rao teach non-automatically assigns the other one of the first unique identifier to  the first node and the second unique identifier to the second node in response to receiving input from the user (paragraph 0053, lines 8-10, states “In some embodiments, uniqueness may be achieved by one or more administrators manually assigning unique device IDs.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa to inchoate the teaching of Rao about the manual assignment of unique identifiers to devices. One would be motivated to use manually assignment of identifier to ensure uniqueness (paragraph 0053, lines 8-10, of Marian).

Claims 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, in view of Brand, further in view of Rao, and further in view of Thomas et al. (US PGPUB No. US 20100011114 A1), hereinafter, Thomas.
As to claim 10, the rejection of claims 1, 6-8, are incorporate. Furukawa, in view of Brand and Marian, teaches all the limitations of claims 1, 6-8 as discussed above.
Furukawa further teaches:
wherein: the first unique identifier and the second unique identifier are used exclusively within the storage network , the first unique identifier is not utilized outside of the storage network if the first node is removed from the storage network; the second unique identifier is not utilized outside of the storage network if the second node is removed from the storage network (paragraph 82 teaches to enable communication between the storage device 20 and the computer 10, a logical FC address WWN 2 is assigned for the computer 10 instead of its identifier ISCSI2 as stated “the example shown in FIG. 2, the setting judgment unit 406 judges that instead of iSCSI2 which is an identifier of the computer 10, the identifier WWN2 should be used as an identifier”. WWN2 is used as an identifier for the computer 10 only for purpose of communication between the computer 10 and the storage device 20. Similarly way, logical ISCSI identifier can be used for the storage device 20 instead of its FC identifier WWN 1. Those logical identifiers are used in the mixed protocol system only);
(Fig. 2 shows storage device 20 used FC identifier WWN 1  ); and 
the second node comprises an iSCSI identifier for use with iSCSI protocols outside of the storage network, the iSCSI identifier and the second unique identifier are different identifiers (Fig. 2 shows computer 10 used ISCSI identifier SCSI 2 ). 
Furukawa does not teach the first unique identifier and the second unique identifier are independent of identifiers utilized with the FC protocol and the iSCSI protocol.
Thomas  teaches the first unique identifier and the second unique identifier are independent of identifiers utilized with the FC protocol and the iSCSI protocol (see Fig. 1 and paragraph 0021 discussing port ID proxies the target node using logical unit number (LUN) for communication between two nodes implementing different storage protocol).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Furukawa to incorporate the teaching of Thomas to incorporate the use of  port ID proxies the target node using logical unit number (LUN) because the high range of  possible LUN ( see paragraph 0025 of Thomas). 
Claim 13 recites similar limitations as claim 10. Accordingly, it is rejected under similar rationale. 
Claim 18 is directed towards a method performed by the apparatus of claim 10. Accordingly, it is rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




	February 22, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457